DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Connect your refrigerator – to the future” by Home Connect, dated 03 June 2016 (hereinafter Home Connect) in view of Suzuki et al. (US 2018/0242378 A1, hereinafter Suzuki).

Please note that claims 1-5 are directed to control method for a general “communication device”, and claims 6-11 are directed control method for a refrigerator. Since claims 1-5 and 6-10 recite substantially identical claimed limitations (and refrigerator with communication capability is a communication device), rejections for claims 6-10 apply to claims 1-5, respectively.

Regarding claims 1 and 6, Home Connect discloses a control method (p. 8-11, Step 2.2, method for connect a refrigerator to a home network) that is achieved by a refrigerator application installed in a portable terminal (p. 10, method with instructions in a “Home Connect” app), the control method comprising the steps of: 
instructing an operating system (OS) of the portable terminal to connect to a refrigerator in operation in a software access point mode (p. 9, step F, “Connect your smartphone or tablet to the „HomeConnect“ Wi-Fi network (SSID)”; p. 8, in “Tip” box, “During manual connection, your refrigerator sets up its own Wi-Fi network (soft access point [SAP]) which you can log into using your smartphone or tablet”, see also p. 4, step A, where the app is for ANDROID or APPLE device, such that the app controls connection via ANDROID or IOS operating system), and
wherein an SSID of the refrigerator that operates in the software access point mode (p. 8, “Tip” box, refrigerator operates as software access point).
Home Connect further discloses obtaining a service set identifier (SSID) of an access point and a password for connecting to the access point (p. 9, step H), but does not explicitly disclose sending the service set identifier (SSID) of an access point and the password for connecting to the access point to the refrigerator, and a password for connecting to the refrigerator that operates in the software access point mode are incorporated in the refrigerator application in advance.
In an analogous art, Suzuki discloses a method of connecting a printer operating in Software Access Point (SoftAP) mode (Abstract and Fig. 1), wherein a setting application provided by a vendor of the printer is stored in memory of a portable terminal, wherein the setting application describes SoftAP information SI (SSID and password for the SoftAP) in advance (paragraphs 26-27 and 33), the portable terminal and the printer established a network (SoftAPNW) based on the SoftAP information (paragraphs 21 and 32-36), and the portable terminal transmits normal AP information (SSID and password of an access point) to the printer using the SoftAPNW (paragraphs 37-38) to allow the printer to connect to the AP based on the AP information (paragraphs 39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to describe SSID and password for the soft access point of Home Connect in advance in the app as suggested by Suzuki and to 

Regarding claims 3 and 8, Home Connect in view of Suzuki further discloses based on reception of a specified operation from the user, the step of instructing is executed (see Home Connect, p. 8, steps A to C).

Regarding claims 4 and 9, Home Connect in view of Suzuki further discloses displaying a screen that urges the user to operate the refrigerator in the software access point mode (see Home Connect, p. 8, steps A to C, where instructions on a display panel indicates manual connection is to be performed), wherein the specified operation is an input operation in response to the screen and indicates proceeding to a next process (see Home Connect, p. 8, step C, i.e., when user press a “>” button).

Regarding claims 5 and 10, Home Connect in view of Suzuki further discloses the screen is a screen that urges the user to press a specific button of the refrigerator to operate the refrigerator in the software access point mode (see Home Connect, p. 8, steps A to C, display panel with indications indicating which button to press).
The temperature display panel of the refrigerator compartment”.
Home Connect and Suzuki do not expressly disclose the specific button is provided inside the refrigerator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the display panel of Home Connect in view of Suzuki inside of the refrigerator, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Home Connect in view of Suzuki as applied to claims 1 and 6 above, and further in view of Asai (US 2014/0176980 A1).

Regarding claims 2 and 7, Home Connect in view of Suzuki discloses the limitations of claims 1 and 6 as applied above. Home Connect in view of Suzuki further discloses receiving an input of the password for connecting to the access point from a user (see Home Connect, p. 9, step H, wherein a user is prompted for password).
Home Connect in view of Suzuki further discloses acquiring the SSID and password for connecting to the access point (see Home Connect, p. 9, step H), but does not expressly disclose 
Suzuki discloses normal AP information (SSID and password) is transmitted from the portable terminal to a printer to enable the printer to connect to the AP associated with the SSID (paragraphs 21 and 36-38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit acquired SSID and password associated with an AP for the refrigerator to be connected to as disclosed by Home Connect for the refrigerator to connect to an access point associated with the received SSID as suggested by Suzuki in order to provide normal AP information to the refrigerator and thereby allow the refrigerator to connect to normal AP directly to receive network services.
Home Connect and Suzuki do not expressly disclose acquiring the SSID of the access point that is connected to the portable terminal from the OS.
In an analogous art, Asai discloses an information processing apparatus (Abstract) comprises a print & scan application and an operating system (OS) (paragraph 27), wherein the application acquires, from the OS, SSID of a currently connected network of the information processing apparatus and send the acquired SSID and password to a communication device (paragraphs 49-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for transmitting acquired SSID and password of an AP to a refrigerator as disclosed by Home Connect in view of Suzuki with the feature of acquiring SSID from operating system as disclosed by Asai to allow the refrigerator app from smartphone of Home Connect in view of Suzuki to acquire SSID of an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shibata (US 2014/0362841 A1) discloses SSID of a soft AP is preset in a connection application of a portable terminal for the portable terminal to send probe request including the SSID (paragraph 36).

Hosoda (US 2018/0042056 A1) discloses a method for performing networking setting for electronic appliances including refrigerator (paragraph 29), wherein an information processing apparatus is configured to acquire SSID and password of an access point and provide the SSID and password to a communication device (paragraphs 101-108, Fig. 6A, 6B and Fig. 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645